internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-151025-02 date date legend parent acquiror company a company b company c company d company e plr-151025-02 company official business f tax preparer state w state x state y country z date date date date year g dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem plr-151025-02 dear this responds to a letter dated date submitted on behalf of parent consolidated_group requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent as the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return the group or taxpayer is requesting an extension to file a closing-of-the-books election pursuant to sec_1_382-6 of the income_tax regulations the election with respect to a transaction that occurred on date additional information was received in a letter dated date the material information is summarized below parent a state w corporation and the other members of the group are engaged in business f the parent consolidated_group was composed of parent company c a state x corporation company d a state x corporation and company e a state y corporation the group computed its consolidated federal_income_tax liability using an accrual_method of accounting and filed its consolidated federal_income_tax returns on a calendar_year basis on date acquiror a country z corporation acquired g of the stock of company a and thus indirectly its subsidiaries including company b a country z corporation at the time of acquisition the change_date transaction company b owned all the stock of parent as a result of the change_date transaction the group had an ownership_change as defined in sec_382 of the internal_revenue_code for the entire tax_year ending on date the consolidated_net_operating_loss for the group was dollar_figureh under the pro-rata allocation method dollar_figurei would be allocable to the pre-change period and dollar_figurej would be allocable to the post-change period under the closing-of-the-books method dollar_figurek would be allocable to the pre-change period and dollar_figurel would be allocable to the post-change period the consolidated sec_382 limitation is dollar_figurem the election was due on date but for various reasons it was not filed in the early part of year tax preparer discovered and informed parent that the election was not filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 expired on date for the taxable_year for which the group’s election should have been filed the following representations have been made in connection with this request parent’s failure to make the election under sec_1_382-6 on its timely filed tax_return has not been discovered by the irs plr-151025-02 the group has not carried back and will not carry back under sec_172 or any applicable_section of the consolidated_return_regulations any portion of the consolidated_net_operating_loss it incurred in the tax_year ended on date to a prior tax_year the group incurred consolidated net operating losses in the tax years that would otherwise have qualified under sec_172 and any applicable_section of the consolidated_return_regulations as carry back years for the consolidated_net_operating_loss it incurred in the tax_year ended on date the group is a loss group within the meaning of sec_1_1502-91t c as in effect for the change_date transaction tax_year with respect to certain net_operating_loss carryovers as a result of the change_date transaction on date parent underwent an ownership_change as defined in sec_382 the group has not accelerated income into the pre-change period or deferred loss to the post-change period for the purpose of avoiding the application of sec_382 parent is not under the jurisdiction of a court in a title_11_or_similar_case since date parent has continued the operation of its historic trade_or_business within the meaning of sec_1_1502-93t d as in effect for the change_date tax_year all necessary amended returns will be filed to reflect the election if relief is granted by this ruling_request the group will determine its alternative_minimum_taxable_income and adjusted_current_earnings for the pre-change and post-change periods based on a closing-of-the-books election as of the ownership_change date and will elect out of ratable allocation an election under sec_338 was not made in connection with the date acquisition sec_1_382-6 provides that except as provided in paragraphs b and d of the section a loss_corporation must allocate its net_operating_loss or taxable_income and its net_capital_loss or modified capital_gain_net_income for the change year between the pre-change period and the post-change period by ratably allocating an equal portion to each day in the year sec_1_382-6 provides that a loss_corporation may elect to allocate its net_operating_loss or taxable_income and its net_capital_loss or modified capital_gain net plr-151025-02 income for the change year between the pre-change period and the post-change period as if the loss corporation’s books were closed on the change_date sec_1_382-6 provides that a loss_corporation makes the closing-of-the- books election by including the following statement on the information statement required by sec_1_382-2t for the change year the closing-of-the-books election under sec_1_382-6 is hereby made with respect to the ownership_change occurring on insert date the election must be made on or before the due_date including extensions of the loss corporation’s income_tax return for the change year sec_1_1502-91t c as in effect for the change_date transaction year defines a loss group as a consolidated_group that i is entitled to use a net_operating_loss_carryover to the taxable_year that did not arise and is not treated under sec_1 21t c as arising in a srly ii has a consolidated_net_operating_loss for the taxable_year in which a testing_date of the common parent occurs determined by treating the common parent as a loss_corporation or iii has a net_unrealized_built-in_loss under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_382-6 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and tax preparer explain the circumstances that resulted in the failure to timely file a valid election the information establishes that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 plr-151025-02 based on the facts and information submitted including the representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date of this letter for parent to file the election within days of the date on this letter parent must file or amend as applicable the group’s consolidated income_tax returns for all open taxable years affected by the election and to attach to the returns a copy of the election a copy of the information statement if one has not already been attached and a copy of this letter the above extension of time is conditioned on the taxpayer’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money all members of the group closing their books as of the ownership_change date pursuant to sec_1_382-6 and income or loss allocated to the pre- change period not exceeding the taxable_income or loss for the taxable_year that includes the change_date no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 we express no opinion as to whether the group is a loss group as defined in sec_1_1502-91t c or whether an ownership_change as defined in sec_382 and sec_1_382-2t and sec_1_1502-92t b i occurred on date or any other tax consequences arising from the election in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-151025-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate
